

Exhibit 10.1
Execution Version




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 25, 2019, is made
by and between Colony Capital, Inc., a Maryland corporation (“CLNY”), and Marc
Ganzi (the “Executive”). CLNY, together with its subsidiaries is hereinafter
referred to as “the Company,” and where the context permits, references to “the
Company” shall include the Company and any successor to the Company.
WHEREAS, the Executive has on the date hereof entered into a Contribution and
Purchase Agreement with Colony Capital Acquisitions, LLC, a subsidiary of the
Company (the “Purchase Agreement”) pursuant to which his and his co-owners
interests in Digital Bridge Holdings, LLC (“DBH”) are being transferred to the
Company such that DBH will be a wholly owned subsidiary of the Company; and
WHEREAS, CLNY desires to enter into this Agreement with the Executive, effective
as of the closing of the Purchase Agreement (the “Effective Date”), setting
forth the terms by which the Executive will be employed by Colony Capital
Operating Company, LLC or one of its subsidiaries (as applicable, the “Operating
Entity”) and will serve as a Managing Director of CLNY and Chief Executive
Officer of the Operating Entity’s digital realty platform (the “Digital Realty
CEO”).
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
1.
EMPLOYMENT TERM. The Executive’s employment under the terms and conditions of
this Agreement shall commence on the Effective Date and shall expire on the
fifth anniversary of the Effective Date (the “Initial Term”); provided, that,
the term of this Agreement shall automatically be extended for additional
successive one-year periods (each a “Renewal Term”) unless, not later than 180
days prior to the expiration of the Initial Term or the then-current Renewal
Term, as applicable, either party provides written notice to the other party
hereto that such extension shall not take effect (a “Non-Renewal Notice”). The
period during which the Executive is employed by the Company during the Initial
Term and any Renewal Term pursuant to this Agreement is referred to herein as
the “Employment Term”. Notwithstanding anything set forth in this Section 1 to
the contrary, the Employment Term and the Executive’s employment shall earlier
terminate immediately upon the termination of the Executive’s employment
pursuant to Section 4 hereof.



2.
POSITION; REPORTING AND DUTIES; LOCATION.

(a)    Position and Reporting. During the Initial Term, the Executive shall
serve as a Managing Director of CLNY and the Digital Realty CEO. The Executive
shall report solely and directly to the Chief Executive Officer of the Company
(the “CLNY CEO”); provided, that, beginning on the later of (i) the date upon
which the investment period for Digital Colony Partners terminates and
(ii) December 31, 2020, the Executive shall instead serve as the CLNY CEO and
report solely and directly to the Board of Directors of the Company (the
“Board”) and the Executive Chairman of the Company, if any.


1



--------------------------------------------------------------------------------





(b)    Duties and Responsibilities.
(i)    During the Employment Term, the Executive shall devote his full business
time (excepting vacation time, holidays, sick days and periods of disability)
and attention to the performance of his duties hereunder, shall faithfully serve
the Company and shall have no other employment which is undisclosed to the
Company or which conflicts with his duties under this Agreement; provided, that,
nothing contained herein shall prohibit the Executive from (A) participating in
trade associations or industry organizations, (B) engaging in charitable, civic,
educational or political activities, (C) delivering lectures or fulfilling
speaking engagements, (D) engaging in personal investment activities and
personal real estate-related activities for himself and his family or (E)
accepting directorships or similar positions (together, the “Personal
Activities”), in each case so long as the Personal Activities do not
unreasonably interfere, individually or in the aggregate, with the performance
of the Executive’s duties to the Company under this Agreement. The Company
hereby acknowledges and approves the current activities of the Executive as set
forth on Schedule 1 hereto, each of which shall be deemed a Personal Activity.
Notwithstanding the foregoing, to the extent that the Personal Activities
include the Executive providing services to any for-profit company (excluding
CLNY, the DBH Legacy Investments (as defined below), and any subsidiaries or
portfolio companies thereof) as a member of such company’s board of directors,
only two such directorships shall be permitted as a Personal Activity.
(ii)    In serving in his capacity as a Managing Director of CLNY and the
Digital Realty CEO, during the Employment Term, and as CLNY CEO during each
Renewal Term, the Executive (A) shall have such duties and responsibilities
commensurate with such position, (B) may continue to provide services to legacy
investments managed by DBH (including Digital Colony Partners) (the “DBH Legacy
Investments”) and to comply with the Executive’s time and attention commitments
to such DBH Legacy Investments and (C) shall provide such other duties as are
consistent with his role as Managing Director of CLNY and the Digital Realty
CEO, or CLNY CEO, as reasonably requested from time to time by the Board or,
during the Initial Term, the CLNY CEO.
(iii)    The parties acknowledge and agree that all of the compensation and
benefits provided to the Executive hereunder will be in respect of services
performed by the Executive for the Operating Entity.
(c)    Location of Employment. The Executive’s principal place of business
during the Employment Term shall be at the DBH office in Boca Raton, Florida;
provided, that, the Executive may perform his duties in such other locations in
his reasonable discretion so long as he performs such duties in a manner
consistent with his position and responsibilities and takes into consideration
the needs of the Company; provided, further,that, the Executive may be required
to engage in travel during the Employment Term in the performance of his duties
hereunder, including at the Board’s reasonable request. In the event such travel
results in Executive having to perform a significant portion of his duties at a
Company location other than his principal place of business for a significant
period of time, and Executive determines to relocate his principal place of
residence to a city in proximity to such other Company location, on a permanent
or temporary basis, the Company shall pay for all relocation and return expenses
on a tax-grossed up basis, with


2



--------------------------------------------------------------------------------





such payments subject to approval, not to be unreasonably withheld, by the Board
or a committee of directors delegated by the Board.


3.
COMPENSATION AND BENEFITS.

(a)    Base Salary. During the Employment Term, the Company will pay to the
Executive a base salary at the annualized rate of not less than $1,060,000 (the
base salary in effect from time to time, the “Base Salary”). The Base Salary
will be paid to the Executive in accordance with the Company’s customary
compensation practices from time to time in effect for the Company’s senior
executive officers. The CLNY CEO or the Board will review the Base Salary from
time to time, but at least annually, during the Employment Term, but may not
reduce the Executive’s then-existing Base Salary without the Executive’s prior
written consent and agreement.
(b)    Annual Cash Bonus
(i)    For each calendar year during the Employment Term beginning with the
calendar year 2020, the Executive shall be given an opportunity to earn an
annual incentive cash bonus based upon the achievement of performance measures
as set forth on Schedule 2 or as otherwise mutually agreed by the Executive and
the CLNY CEO or the Board (as applicable, the “Annual Bonus”). The Executive’s
target Annual Bonus for the 2020 calendar year shall be $1,200,000 (such amount,
as increased from time to time, the “Target Bonus Amount”). The actual Annual
Bonus amount paid to the Executive in respect of any calendar year during the
Employment Term may be less or more than the applicable Target Bonus Amount. For
each calendar year after 2020, the Board (or a committee of directors delegated
by the Board) will review the Target Bonus Amount from time to time, but at
least annually, but may not reduce the Executive’s then existing Target Bonus
Amount without the Executive’s prior written consent and agreement. For 2019,
the Executive’s cash bonus shall be at an annual rate of $600,000, which shall
be pro-rated from the Effective Date through December 31, 2019.
(ii)    Any Annual Bonus payment that becomes payable to the Executive hereunder
will be paid to him in a cash lump sum by no later than March 15 of the calendar
year following the calendar year to which it relates (and no later than the date
on which bonuses are paid to other senior executive officers of CLNY); provided,
that, except as otherwise set forth in this Agreement, the Executive is an
active employee as of, and has not given or received notice of termination of
employment as of, the date such payment would otherwise be made.
(c)
Equity Incentives and Related Awards.

(i)    For each calendar year during the Employment Term beginning with the
calendar year 2020, the Executive shall be eligible to receive equity and
equity-based incentive awards based upon the achievement of performance measures
as set forth on Schedule 2 or as otherwise mutually agreed by the Executive and
the CLNY CEO or the Board (“LTIP Awards”), with an annual target LTIP Award
opportunity for the 2020 calendar shall be $1,800,000 (the target amount in
effect from time to time, the “Target LTIP Award”). For each calendar year after
2020, the Target LTIP Award and any applicable performance measures will be
determined by the Board (or a committee of directors delegated by the


3



--------------------------------------------------------------------------------





Board) in consultation with the Executive. The Board (or a committee of
directors delegated by the Board) will review the Target LTIP Award from time to
time, but at least annually, during the Employment Term, but may not reduce the
Executive’s then existing Target LTIP Award without the Executive’s prior
written consent and agreement. The LTIP Award shall vest (A) at least 50% based
solely on time-based vesting conditions in no more than three equal annual
instalments and (B) up to 50% subject to a combination of time-based and
performance-based vesting conditions over a vesting period no longer than three
years. The LTIP Awards that vest based, in part, on performance-based vesting
conditions shall be structured to provide an additional opportunity equal to
twice the Target LTIP Award applicable to the performance-based awards in the
event that the Company exceeds the performance measures established by the Board
(or committee thereof). For 2019, the Executive’s LTIP Awards shall be at an
annual rate of $900,000, which shall be pro-rated from the Effective Date
through December 31, 2019. LTIP Awards may be in the equity of the Company or
the equity of other companies managed by the Company.
(ii)    The Executive shall be granted allocations in respect of carried
interests, incentive fees and other such remuneration in respect of funds and
similar vehicles, as applicable, managed by the Company (collectively, “Fund
Incentives”) as set forth herein. For any Fund Incentives allocated during the
Employment Term in respect of a successor fund to Digital Colony Partners or
other fund related to digital infrastructure (the “DCP Funds”), the Executive
will be allocated a sharing percentage equal to 15% of such Fund Incentives. For
any Fund Incentives allocated during the Employment Term after the Executive
becomes the CLNY CEO in respect of a New Product (as defined below), the
Executive will be allocated a sharing percentage equal to 10% of such Fund
Incentives. New Products means any fund or similar vehicle, excluding DCP Funds,
managed by the Company, excluding (x) CDCF V and (y) any product that has
completed raising capital prior to the Executive becoming the CLNY CEO.
Notwithstanding the foregoing, a product that has previously raised capital
shall not be deemed to be a New Product as a result of raising additional
capital for follow-on investments after the Executive becomes the CLNY CEO. The
terms and conditions (including with respect to vesting and co-investment) of
any LTIP Awards and Fund Incentives shall be no less favorable than the terms
and conditions of any LTIP Awards and Fund Incentives, as applicable, granted to
the executive officers of the Company during the same calendar year.
(iii)    On the Effective Date, the Company shall make an equity award grant to
the Executive (the “Sign-on Equity Award”) in the amounts set forth on, and
consistent with the terms and conditions of, the Sign-on Equity Award Term
Sheet, attached hereto as Exhibit C.
(d)    Retirement, Welfare and Fringe Benefits. During the Employment Term, the
Executive shall be eligible to participate in the retirement savings, medical,
disability, life insurance, perquisite and other welfare and fringe benefit
plans applicable to senior executive officers of CLNY (which will include
emergency airlift (if needed) from locations outside the United States to the
United States) generally in accordance with the terms of such plans as are in
effect from time to time. The foregoing shall not be construed to limit the
ability of the Company to amend, modify or terminate any such benefit plans,
policies or programs in accordance with their terms or to cease providing such
benefit plans, policies or programs at any time and from time to time; provided,
that, subject to the last sentence of this Section


4



--------------------------------------------------------------------------------





3(d), the terms and conditions imposed on Executive’s participation in such
plans, policies or programs and any adverse amendments, terminations and
modifications are at least as favorable to Executive as those applicable to
other senior executives. In addition, the Executive shall receive reimbursement
for YPO membership dues (the “Other Fringe Benefits”).
(e)    Paid Time Off. During the Employment Term, the Executive shall be
eligible to participate in the paid time off policies generally applicable to
CLNY’s senior executives as are in effect from time to time.
(f)    Business Expenses. The Company shall pay or reimburse the Executive for
all reasonable out-of-pocket expenses that the Executive incurs in connection
with his employment during the Employment Term upon presentation of expense
statements or vouchers and such other information as the Company may require in
accordance with the generally applicable policies and procedures of the Company
applicable to CLNY’s senior executive officers as are in effect from time to
time. Without limiting the foregoing, to the extent the Executive travels on a
chartered or private jet (including any aircraft which the Executive may
partially or fully own) for Company business, the Company will reimburse the
Executive for the variable operational cost of such flight; provided that if any
passengers on such flight are not traveling on Company business, an allocation
of the variable operational cost of such flight shall be made equally to each
passenger, and reimbursement shall be in the amount of the allocation for those
persons traveling on such flight for Company business. Variable operational
costs shall be limited to the following: fuel; landing, parking and handling
fees; crew expenses (excluding compensation and benefits); and supplies and
catering. No other costs or expenses relating to chartered or private jet travel
will be reimbursable. No expense payment or reimbursement under this Section
3(f) shall be “grossed up” or increased to take into account any tax liability
incurred by the Executive as a result of such payment or reimbursement.
(g)    Insurance; Indemnification. The Executive shall be covered by such
comprehensive directors’ and officers’ liability insurance and errors and
omissions liability insurance as the Company shall have established and
maintained in respect of its directors and officers generally at its expense,
and the Company shall cause such insurance policies to be maintained in a manner
reasonably acceptable to the Executive both during and, in accordance with the
provisions of Section 4(a)(i)(D) below, after Executive’s employment with the
Company. The Executive shall also be entitled to indemnification rights,
benefits and related expense advances and reimbursements to the same extent as
any other director or officer of CFI and to the maximum extent permitted under
applicable law pursuant to an indemnification agreement at least as favorable to
the Executive as any indemnification agreement between the CLNY CEO and the
Company as of the Effective Date.
(h)    Minimum Compensation. For the performance years 2019 (on a pro rata
basis), 2020 and 2021 only, the Executive’s minimum annual gross compensation as
provided in Sections 3(a), 3(b) and 3(c) will be $2,500,000.
(i)    Attorneys’ Fees. The Company shall promptly pay or reimburse the
Executive for reasonable attorneys’ fees of one law firm incurred by (i) the
Executive in connection with the review, negotiation, drafting and execution of
this Agreement,the Restrictive Covenants Agreement and any related arrangements,
and (ii) Ben Jenkins in connection


5



--------------------------------------------------------------------------------





with his employment agreement, and any agreements related thereto, in an
aggregate amount not to exceed $100,000, subject to the Executive providing the
Company with reasonable documentation of such fees within 30 days following the
Effective Date. The Company shall reimburse the Executive for such fees within
10 business days following Executive’s submission to the Company of the
documentation evidencing the fees.
4.
TERMINATION OF EMPLOYMENT.

(a)    General Provisions.
(i)    Upon any termination of Executive’s employment with the Company, the
Executive shall be entitled to receive the following: (A) any accrued but unpaid
Base Salary and vacation (determined in accordance with Company policy) through
the date of termination (paid in cash within 30 days (or such shorter period
required by applicable law) following the date of termination); (B)
reimbursement for expenses and fees incurred by the Executive prior to the date
of termination in accordance with Sections 3(f) and 3(i); (C) vested and accrued
benefits, if any, to which the Executive may be entitled under the Company’s
employee benefit plans as of the date of termination (including continued access
to health insurance coverage for the Executive and Executive’s spouse during the
Executive’s lifetime to be paid for in full by the Executive (including any
taxes for which the Executive or the Company may incur solely as a result of the
Company providing such access)); and (D) any additional amounts or benefits due
under any applicable plan, program, agreement or arrangement of the Company
(including continuing “tail” indemnification and directors and officers
liability insurance for actions and inactions occurring while the Executive
provided services for CLNY and its affiliates and continued coverage for any
actions or inactions by the Executive while providing cooperation under this
Agreement), including any such plan, program, agreement or arrangement relating
to equity or equity-based awards (the amounts and benefits described in clauses
(A) through (D) above, collectively, the “Accrued Benefits”). The Accrued
Benefits shall in all events be paid in accordance with the Company’s payroll
procedures, expense reimbursement procedures or plan terms, as applicable.
(ii)    During any notice period required under this Section 4, (A) the
Executive shall remain employed by the Company and shall continue to be bound by
all the terms of this Agreement and any other applicable duties and obligations
to the Company, (B) the Company may direct the Executive not to report to work,
and (C) the Executive shall only undertake such actions on behalf of the
Company, consistent with his position, as expressly directed by the Company.
(b)    Termination for Cause or by the Executive without Good Reason.
(i)    The Employment Term and the Executive’s employment hereunder may be
terminated at any time either (A) by the Company for “Cause” (as defined and
determined below), effective as set forth in Section 4(b)(iii), or (B) by the
Executive without Good Reason, effective 30 days following the date on which
notice of such termination is given by the Executive to the Company.
(ii)    If the Executive’s employment is terminated by the Company for Cause, or
by the Executive without Good Reason, the Executive shall only be entitled to
receive the Accrued Benefits.


6



--------------------------------------------------------------------------------





(iii)    For purposes of this Agreement, a termination for “Cause” shall mean a
termination of the Executive’s employment with the Company because of (A) the
Executive’s conviction of, or plea of no contest to, any felony under the laws
of the United States or any state within the United States (other than a
traffic-related felony) which termination shall become effective immediately as
of the date the CLNY CEO or the Board determines to terminate the Agreement,
which action must be taken on or after the date of such conviction or plea or
within 60 days thereafter; (B) the Executive’s willful and gross misconduct in
connection with the performance of his duties to the Company (other than by
reason of his incapacity or disability), it being expressly understood that the
Company’s dissatisfaction with the Executive’s performance shall not constitute
Cause; or (C) a continuous, willful and material breach by the Executive of this
Agreement after written notice of such breach has been provided to the Executive
by the CLNY CEO or the Board, provided, that, in no event shall any action or
omission in subsections (B) or (C) constitute “Cause” unless (1) the Company
gives notice to the Executive stating that the Executive will be terminated for
Cause, specifying the particulars thereof in reasonable detail and the effective
date of such termination (which shall be no less than 10 business days following
the date on which such written notice is received by the Executive) (the “Cause
Termination Notice”), (2) the Company provides the Executive and his counsel
with an opportunity to appear before the CLNY CEO or the Board to rebut or
dispute the alleged reason for termination on a specified date that is at least
three business days following the date on which the Cause Termination Notice is
given, but prior to the stated termination date described in clause (1), (3) the
CLNY CEO, or after such time that the Executive serves as CLNY CEO, a majority
of the Board (calculated without regard to the Executive), has determined that
the Executive has failed to materially cure or cease such misconduct or breach
within 10 business days after the Cause Termination Notice was given to him and
(4) in the case of subsections (B) and (C) above, the Company has suffered, or
is reasonably expect to suffer, material economic or reputational harm. For
purposes of the foregoing sentence, no act, or failure to act, on the
Executive’s part shall be considered willful unless done or omitted to be done,
by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Company, and any act or omission by the
Executive as directed by the CLNY CEO or the Board or on the advice of counsel
for the Company will be deemed made in good faith and in the best interests of
the Company.
(c)    Termination by the Company without Cause or by the Executive for Good
Reason.
(i)    The Employment Term and the Executive’s employment hereunder may be
terminated (A) by the Company at any time without Cause, effective four business
days following the date on which written notice to such effect is delivered to
the Executive, or (B) by the Executive for “Good Reason” (as defined and
determined below), effective as set forth in Section 4(c)(iii). If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason, the Company shall pay or provide to the Executive (A)
the Accrued Benefits and (B) upon the Executive’s execution of a separation
agreement containing a general release of claims substantially in the form
attached as Exhibit A hereto (the “Release”), and the expiration of the
applicable revocation period with respect to such Release within 60 days
following the date of termination (the date on which the Release becomes
effective, the “Release Effective Date”):


7



--------------------------------------------------------------------------------





(A)A lump sum cash payment equal to the product of (i) three and (ii) the sum of
(1) the Base Salary in effect immediately prior to the date of termination
(without regard to any reduction that gives rise to Good Reason) and (2) (x) if
such termination occurs on or after the date on which the Annual Bonus, if any,
is paid to the Executive in respect of the third calendar year following the
calendar year in which the Effective Date occurs (the “Third Annual Bonus”), the
average Annual Bonus paid in respect of each of the three calendar years prior
to the date of termination or (y) if such termination occurs prior to the date
on which the Third Annual Bonus, if any, is paid, the Target Bonus Amount in
effect immediately prior to the date of termination (without regard to any
reduction that gives rise to Good Reason), payable on the first regularly
scheduled payroll date of the Company following the Release Effective Date and
in no event later than the 60th day following the date of termination (the
actual date of payment, the “Severance Payment Date”); provided, that, if the
60-day period referenced in this Section 4(c)(i)(A) begins in one calendar year
and ends in a subsequent calendar year, the Severance Payment Date will in all
events occur in the second calendar year;
(B)A lump sum cash payment equal to the Annual Bonus, if any, that the Executive
would have received in respect of the calendar year prior to the calendar year
in which the termination occurs had the Executive remained an active employee of
the Company, based on the achievement of the applicable performance measures, to
the extent unpaid as of the termination date, payable on the date such amount
would have been paid had the Executive continued in employment (the “Unpaid
Bonus”);
(C)A lump-sum payment equal to the product of (1) the Target Annual Bonus in
effect for the calendar year in which the termination occurs, and (2) a
fraction, the numerator of which shall equal the number of days during the year
in which the termination date occurs that the Executive was employed by the
Company and the denominator of which shall equal 365, payable on the Severance
Payment Date (the “Pro-Rated Bonus”);
(D)The Executive and the Executive’s eligible dependents shall continue to be
covered at the expense of the Company by the same or substantially equivalent
coverage for the 24 calendar months immediately following the end of the
calendar month in which the termination date occurs under the medical, dental
and vision programs in which the Executive and the Executive’s eligible
dependents participated immediately prior to his termination of employment (the
“Group Health Benefits”). Except as may be otherwise agreed by the Executive,
all such Group Health Benefits coverages shall be provided under insured plans
or arrangements. If the Company determines in good faith that such continuation
of Group Health Benefits coverage would cause adverse tax consequences to the
Company or the Executive under applicable law, the Company shall instead provide
the Executive with monthly cash payments during such 24-month period in an
amount that, after reduction for applicable taxes (assuming the Executive pays
taxes at the highest marginal rates in the applicable jurisdictions), is equal
to the cost of providing the continuing Group Health Benefits coverage. The
applicable period of health benefit continuation under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) shall begin on the expiration of
such 24-month period; and


8



--------------------------------------------------------------------------------





(E)Except as otherwise provided in the documents governing the Sign-on Equity
Award, full vesting as of the date of termination of any and all equity or
equity-based awards relating to the securities of the Company and any Fund
Incentives that are outstanding and unvested immediately prior to the date of
such termination.
(F)Continued provision of the Other Fringe Benefits (including, without
limitation, security and kidnap insurance as in effect immediately prior to the
date of such termination) for 24 calendar months immediately following the date
of such termination. In addition during the 18 calendar months immediately
following the date of termination, the Company shall provide Executive continued
use of his office and the services of a personal assistant, in each case,
commensurate with those provided prior to the date of termination.
(ii)    For purposes of this Agreement, “Good Reason” shall mean any action by
the Company, in each case without the Executive’s prior written consent, that
(A) results in a material diminution in the Executive’s duties, authority or
responsibilities or a diminution in the Executive’s title or position; provided,
that, for the avoidance of doubt, (x) modifying the Executive’s title (other
than as set forth in Section 2 hereof) and (y) after the Executive becomes CLNY
CEO, the failure to nominate or maintain the Executive on the Board shall each
constitute Good Reason; (B) requires the Executive to report to any person other
than the CLNY CEO, or, after the Executive becomes CLNY CEO, the Board; (C)
reduces the Base Salary, Target Annual Bonus or Target LTIP Award as set forth
herein; (D) relocates the Executive’s principal place of employment to a
location more than 25 miles from the DBH office in Boca Raton, Florida;
provided, that if the Executive agrees in writing to establish another location
as his principal place of employment, then for purposes of this clause (D) such
other location shall be substituted for Boca Raton, Florida; (E) constitutes a
material breach by the Company of this Agreement (including, without limitation,
failure to timely pay or award the Base Salary, Target Annual Bonus or Target
LTIP Award) or any other material agreement between the Executive and the
Company (including, for the avoidance of doubt, the Restrictive Covenant
Agreement), which such material breach shall include, without limitation, any
action by the Company that restricts the Executive’s ability to comply with his
then-applicable time and attention obligations to the DBH Legacy Investments;
(F) results in the Executive not having the title of CLNY CEO after the later of
(x) Thomas J. Barrack, Jr. ceasing to be CLNY CEO, (y) the investment period for
Digital Colony Partners terminates and (z) December 31, 2020; provided; however,
that, for the avoidance of doubt, the Executive shall have Good Reason if
Executive is not CEO at any time when all of the foregoing conditions (x), (y)
and (z) have been satisfied; provided, further, that, in no event shall the
occurrence of any such condition constitute Good Reason unless (1) the Executive
gives notice to the Company of the existence of the Executive’s knowledge of the
condition giving rise to Good Reason within 90 days following its initial
existence, (2) the Company fails to cure such condition within 30 days following
the date such notice is given and (3) the Executive terminates his employment
with the Company within 30 days following the expiration of such cure period.
(d)
Termination Due to Death or Disability.

(i)    The Employment Term and the Executive’s employment hereunder (A) may be
terminated by the Company as a result of the Executive’s “Disability” (as
defined


9



--------------------------------------------------------------------------------





and determined below) and (B) shall terminate immediately as a result of the
Executive’s death.
(ii)    If the Executive’s employment is terminated by the Company as a result
of the Executive’s Disability or terminates as a result of the Executive’s
death, the Company shall provide the Executive (or his estate) with: (A) the
Accrued Benefits, (B) the Unpaid Bonus, (C) a lump sum payment equal to the
Pro-Rated Bonus with respect to the calendar year in which the termination
occurs and (D) except as otherwise provided in the documents governing the
Sign-on Equity Award, full vesting as of the date of termination of any and all
equity or equity-based awards relating to the securities of the Company and any
Fund Incentives that are outstanding and unvested immediately prior to the date
of such termination.
(iii)    For purposes of this Agreement, “Disability” shall mean a physical or
mental incapacity that substantially prevents the Executive from performing his
duties hereunder and that has continued for at least 180 consecutive days. Any
dispute as to whether or not the Executive is disabled within the meaning of the
preceding sentence shall be resolved by a qualified, independent physician
reasonably satisfactory to the Executive and the Company, and the determination
of such physician shall be final and binding upon both the Executive and the
Company. All fees and expenses of any such physician shall be borne solely by
the Company.
(e)
Non-Renewal of Agreement.

(i)    If the Company gives a Non-Renewal Notice to the Executive, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with all of the payments and
benefits set forth in Section 4(c) hereof, subject to his execution and
non-revocation of the Release by the Release Effective Date.
(ii)    If the Executive gives a Non-Renewal Notice to the Company, the
Employment Term and the Executive’s employment hereunder shall terminate as of
the expiration of the Initial Term or then-current Renewal Term, as applicable,
and the Company shall provide the Executive with (x) the Accrued Benefits, (y)
any Unpaid Bonus in respect of the calendar year prior to the calendar year in
which the termination occurs and (z) a Pro-Rated Bonus in respect of the
calendar year in which the termination occurs.
(f)    Return of Property. Upon any termination of the Executive’s employment
hereunder, the Executive shall as soon as practicable following such termination
deliver or cause to be delivered to the Company the tangible property owned by
the Company, which is in the possession or control of the Executive.
Notwithstanding the foregoing, the Executive shall be permitted to retain his
calendar and his contacts and investor lists, all compensation-related plans and
agreements, any documents reasonably needed for personal tax purposes and his
personal notes, journals, diaries and correspondence (including personal
emails). In addition, the Executive shall be able to retain his mobile phone(s)
and personal computer(s) and his cell phone number(s).
(g)    Resignation as Officer or Director. Unless requested otherwise by the
Company, upon any termination of the Executive’s employment hereunder the
Executive


10



--------------------------------------------------------------------------------





shall resign each position (if any) that the Executive then holds as an officer
or director of the Company or any other entity where he is an officer or
director at the request or direction of the Company. The Executive’s execution
of this Agreement shall be deemed the grant by the Executive to the officers of
the Company of a limited power of attorney to sign in the Executive’s name and
on the Executive’s behalf any such documentation as may be required to be
executed solely for the limited purposes of effectuating such resignations.
(h)    No Set-Off or Mitigation. The Company’s obligations to make payments
under this Agreement shall not be affected by any set-off, counterclaim,
recoupment or other claim the Company or any of its affiliates may have against
the Executive. The Executive does not need to seek other employment or take any
other action to mitigate any amounts owed to the Executive under this Agreement,
and those amounts shall not be reduced if the Executive does obtain other
employment.
5.
RESTRICTIVE COVENANTS. The Executive is entering into the Restrictive Covenant
Agreement, substantially in the form attached as Exhibit B hereto (the
“Restrictive Covenant Agreement”), as of the date hereof. The Restrictive
Covenant Agreement shall become effective as of the Effective Date and shall
continue in effect at all applicable times following the Effective Date in
accordance with the terms and conditions thereof.

6.
SECTION 280G.

(a)    Treatment of Payments. Notwithstanding anything in this Agreement or any
other plan, arrangement or agreement to the contrary, in the event that an
independent, nationally recognized, accounting firm which shall be designated by
the Company with the Executive’s written consent (which consent shall not be
unreasonably withheld) (the “Accounting Firm”) shall determine that any payment
or benefit received or to be received by the Executive from the Company or any
of its affiliates or from any person who effectuates a change in control or
effective control of the Company or any of such person’s affiliates (whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, the “Total Payments”) would fail to
be deductible under Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or otherwise would be subject (in whole or part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”) then the
Accounting Firm shall determine if the payments or benefits to be received by
the Executive that are subject to Section 280G of the Code shall be reduced to
the extent necessary so that no portion of the Total Payments is subject to the
Excise Tax, but such reduction shall occur if and only to the extent that the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes, and employment, Social Security
and Medicare taxes on such reduced Total Payments), is greater than or equal to
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes and
employment, Social Security and Medicare taxes on such Total Payments and the
amount of Excise Tax (or any other excise tax) to which the Executive would be
subject in respect of such unreduced Total Payments). For purposes of this
Section 6(a), the above tax amounts shall be determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied (or is likely to apply) to the Executive’s taxable income for the tax
year in which the transaction which causes the application of Section 280G of
the Code occurs, or such other rate(s) as the Accounting


11



--------------------------------------------------------------------------------





Firm determines to be likely to apply to the Executive in the relevant tax
year(s) in which any of the Total Payments is expected to be made. If the
Accounting Firm determines that the Executive would not retain a larger amount
on an after-tax basis if the Total Payments were so reduced, then the Executive
shall retain all of the Total Payments.
(b)    Ordering of Reduction. In the case of a reduction in the Total Payments
pursuant to Section 6(a), the Total Payments will be reduced in the following
order: (i) payments that are payable in cash that are valued at full value under
Treasury Regulation Section 1.280G-1, Q&A 24(a) will be reduced (if necessary,
to zero), with amounts that are payable last reduced first; (ii) payments and
benefits due in respect of any equity valued at full value under Treasury
Regulation Section 1.280G-1, Q&A 24(a), with the highest values reduced first
(as such values are determined under Treasury Regulation Section 1.280G-1, Q&A
24) will next be reduced; (iii) payments that are payable in cash that are
valued at less than full value under Treasury Regulation Section 1.280G-1, Q&A
24, with amounts that are payable last reduced first, will next be reduced; (iv)
payments and benefits due in respect of any equity valued at less than full
value under Treasury Regulation Section 1.280G-1, Q&A 24, with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other non-cash
benefits not otherwise described in clauses (ii) or (iv) will be next reduced
pro-rata.
(c)    Certain Determinations. For purposes of determining whether and the
extent to which the Total Payments will be subject to the Excise Tax: (i) no
portion of the Total Payments the receipt or enjoyment of which the Executive
shall have waived at such time and in such manner as not to constitute a
“payment” within the meaning of Section 280G(b) of the Code will be taken into
account; (ii) no portion of the Total Payments will be taken into account which,
in the opinion of tax counsel (“Tax Counsel”) reasonably acceptable to the
Executive and selected by the Accounting Firm, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Accounting Firm in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. The Executive and the
Company shall furnish such documentation and documents as may be necessary for
the Accounting Firm to perform the requisite calculations and analysis under
this Section 6 (and shall cooperate to the extent necessary for any of the
determinations in this Section 6(c) to be made), and the Accounting Firm shall
provide a written report of its determinations hereunder, including detailed
supporting calculations. If the Accounting Firm determines that aggregate Total
Payments should be reduced as described above, it shall promptly notify the
Executive and the Company to that effect. In the absence of manifest error, all
determinations by the Accounting Firm under this Section 6 shall be binding on
the Executive and the Company and shall be made as soon as reasonably
practicable and in no event later than 15 days following the later of the
Executive’s date of termination of employment or the date of the transaction
which causes


12



--------------------------------------------------------------------------------





the application of Section 280G of the Code. The Company shall bear all costs,
fees and expenses of the Accounting Firm and any legal counsel retained by the
Accounting Firm.
(d)    Additional Payments. If the Executive receives reduced payments and
benefits by reason of this Section 6 and it is established pursuant to a
determination of a court of competent jurisdiction which is not subject to
review or as to which the time to appeal has expired, or pursuant to an Internal
Revenue Service proceeding, that the Executive could have received a greater
amount without resulting in any Excise Tax, then the Company shall thereafter
pay the Executive the aggregate additional amount which could have been paid
without resulting in any Excise Tax as soon as reasonably practicable following
such determination.
7.
CHANGE IN CONTROL.

(a)    Equity Awards Fully Vest. Except as otherwise provided in the documents
governing the Sign-on Equity Award, on the effective date of any Change in
Control, all equity or equity based awards relating to the securities of the
Company and any Fund Incentives held by the Executive that are outstanding and
unvested shall fully vest.
(b)    Definition of Change in Control. For purposes of this Agreement, the term
“Change in Control” shall have the meaning provided for in the Colony Capital,
Inc. 2014 Omnibus Stock Incentive Plan.
8.
ASSIGNMENT; ASSUMPTION OF AGREEMENT. No right, benefit or interest hereunder
shall be subject to assignment, encumbrance, charge, pledge, hypothecation or
setoff by the Executive in respect of any claim, debt, obligation or similar
process. This Agreement may not be assigned by CLNY and CLNY will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company
to assume expressly and to agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

9.
PERMITTED TRANSFERS. CLNY acknowledges and agrees that any transfer of OP Common
Units (as defined in the LLC Agreement of the Operating Entity) held by
Executive in compliance with the lock-up agreements applicable thereto will be
deemed to constitute a transfer that is “expressly authorized” under a
Non-Managing Ancillary Agreement and shall constitute a “Permitted Transfer” for
purposes of the LLC Agreement of the Operating Entity.

10.
MISCELLANEOUS PROVISIONS.

(a)    No Breach of Obligation to Others. The Executive represents and warrants
that his entering into this Agreement does not, and that his performance under
this Agreement and consummation of the transactions contemplated hereby and
thereby will not, violate the provisions of any agreement or instrument to which
the Executive is a party or any decree, judgment or order to which the Executive
is subject, and that this Agreement constitutes a valid and binding obligation
of the Executive enforceable against the Executive in accordance with its terms.


13



--------------------------------------------------------------------------------





(b)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.
(c)    Entire Agreement. This Agreement, together with the documents referred to
herein, constitutes and expresses the whole agreement of the parties hereto with
reference to any of the matters or things herein provided for or herein before
discussed or mentioned with reference to the Executive’s employment with the
Company, and it cancels and replaces any and all prior understandings,
agreements and term sheets between the Executive and CLNY and any of its
subsidiaries or affiliates; provided, that, this Agreement shall not alter,
amend or supersede (i) any carried interest issued to Executive with respect to
the DBH Legacy Investments, (ii) any interest the Executive or any of his
affiliates may have in any DBH Legacy Investment, and (iii) the terms of any OP
units issued pursuant to, or other rights the Executive may have under the
Purchase Agreement.
(d)    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail, return receipt requested; (c) on the date of transmission, if sent by
facsimile; or (d) on the date of requested delivery if sent by a recognized
overnight courier:
If to the Company:    Colony Capital, Inc.
515 South Flower Street, 44th Floor
Los Angeles, CA 90071
Attention:    Chief Executive Officer
General Counsel


If to the Executive:    to the last address of the Executive
in the Company’s records specifically identified for notices under this
Agreement


With a copy to:    Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Gregory T. Grogan
or to such other address as is provided by a party to the other from time to
time.
(e)    Survival. The representations, warranties and covenants of the Executive
contained in this Agreement will survive any termination of the Executive’s
employment with the Company.
(f)    Amendment; Waiver. No provision of this Agreement may be amended,
modified, waived or discharged unless such amendment, modification, waiver or
discharge is agreed to in writing and signed by the Executive and CLNY. No
waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver


14



--------------------------------------------------------------------------------





of similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. This Agreement and the transactions contemplated therein shall
terminate automatically without any further action by any party upon the
termination of the Purchase Agreement.
(g)    Further Assurances. The parties hereto will from time to time after the
date hereof execute, acknowledge where appropriate and deliver such further
instruments and take such other actions as any other party may reasonably
request in order to carry out the intent and purposes of this Agreement.
(h)    Severability. If any term or provision hereof is determined to be invalid
or unenforceable in a final court or arbitration proceeding, (i) the remaining
terms and provisions hereof shall be unimpaired and (ii) to the extent permitted
by applicable law, the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision.
(i)    Arbitration. Except as otherwise set forth in the Restrictive Covenant
Agreement, any dispute or controversy arising under or in connection with this
Agreement that cannot be mutually resolved by the parties hereto shall be
settled exclusively by arbitration in Los Angeles, California, before a panel of
three neutral arbitrators, each of whom shall be selected jointly by the
parties, or, if the parties cannot agree on the selection of the arbitrators, as
selected by the American Arbitration Association. The commercial arbitration
rules of the American Arbitration Association (the “AAA Rules”) shall govern any
arbitration between the parties, except that the following provisions are
included in the parties’ agreement to arbitrate and override any contrary
provisions in the AAA Rules:
(i)    The agreement to arbitrate and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;
(ii)    The California Arbitration Act shall govern the arbitration, the
agreement to arbitrate, and any proceedings to enforce, confirm, modify or
vacate the award;
(iii)    The arbitrators shall apply California law;
(iv)    Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);
(iv)The award shall be written, reasoned, and shall include findings of fact as
to all factual issues and conclusions of law as to all legal issues;
(v)Either party may seek a de novo review by the Court of the conclusions of law
included in the award and any petition or motion to enforce, confirm, modify or
vacate the award; and
(vi)The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its


15



--------------------------------------------------------------------------------





own legal fees and out-of-pocket expenses incurred in any arbitration hereunder
and the parties shall share equally all expenses of the arbitrators; provided,
that, the arbitrator shall have the same authority to award reasonable
attorneys’ fees to the prevailing party in any arbitration as part of the
arbitrator’s award as would be the case had the dispute or controversy been
argued before a court with competent jurisdiction.
(j)    Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with Section 409A of the Code, to the extent subject
thereto, and accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. In the event that
any provision of Agreement or any other agreement or award referenced herein is
mutually agreed by the parties to be in violation of Section 409A of the Code,
the parties shall cooperate reasonably to attempt to amend or modify this
Agreement (or other agreement or award) in order to avoid a violation of Section
409A of the Code while attempting to preserve the economic intent of the
applicable provision. Notwithstanding anything contained herein to the contrary,
the Executive shall not be considered to have terminated employment with the
Company for purposes of any payments under this Agreement which are subject to
Section 409A of the Code until the Executive would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
this Agreement shall be construed as a separate identified payment for purposes
of Section 409A of the Code. Without limiting the foregoing and notwithstanding
anything contained herein to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement or any other arrangement between the
Executive and the Company during the six-month period immediately following the
Executive’s separation from service shall instead be paid on the first business
day after the date that is six months following the Executive’s separation from
service (or, if earlier, the Executive’s date of death). To the extent required
to avoid an accelerated or additional tax under Section 409A of the Code,
amounts reimbursable to the Executive under this Agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. CLNY makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. For
purposes of this Section 10(j), Section 409A of the Code shall include all
regulations and guidance promulgated thereunder.
(k)    Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.
(l)    Construction. The parties acknowledge that this Agreement is the result
of arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.


16



--------------------------------------------------------------------------------





(m)    Counterparts. This Agreement may be executed by the parties hereto in
counterparts, each of which shall be deemed an original, but both such
counterparts shall together constitute one and the same document.
(n)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to guarantee any particular tax result for the Executive with respect
to any payment provided to the Executive hereunder, and the Executive shall be
responsible for any taxes imposed on Executive with respect to any such payment.
(o)    Cooperation. For a period of 12 months following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
provide reasonable cooperation in connection with any action or proceeding (or
any appeal from any action or proceeding) which relates to events during the
Executive’s employment hereunder of which the Executive has knowledge. The
Company shall reimburse the Executive for the Executive’s reasonable travel
expenses incurred in connection with the foregoing, in accordance with the
Company’s policies (and consistent with the Executive’s travel practices during
the Executive’s employment with the Company) and subject to the delivery of
reasonable support for such expenses. Any such requests for cooperation shall be
subject to the Executive’s business and personal schedule and the Executive
shall not be required to cooperate against his own legal interests or the legal
interests of his employer or partners or business ventures. In the event the
Executive reasonably determines that he needs separate legal counsel in
connection with his cooperation, the Company shall reimburse the Executive for
the reasonable costs of such counsel as soon as practicable (and in any event
within 30 days) following its receipt of an invoice for such costs. In the event
the Executive is required to cooperate for more than 8 hours in any 12-month
period, the Executive shall be paid an hourly consulting fee in an amount
mutually agreed between the Company and Executive at the time.
(p)    Effectiveness. This Agreement and the transactions contemplated herein
shall be conditioned upon the closing of the transactions contemplated by the
Purchase Agreement. In the event that the Purchase Agreement terminates prior to
the closing of the transactions contemplated thereby, this Agreement shall
automatically terminate without any further action by any party and shall be
void ab initio.
[remainder of page intentionally left blank]


17



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




COLONY CAPITAL, INC.


By: __/s/ Mark M. Hedstrom________
Name: Mark M. Hedstrom
Title: Executive Vice President, Chief Financial Officer and Chief Operating
Officer






EXECUTIVE


_/s/ Marc Ganzi_____________________
Marc Ganzi














































(Signature Page to Marc Ganzi Employment Agreement)


18



--------------------------------------------------------------------------------






Exhibit A


Form of Release


Marc Ganzi (“Executive”), a former employee of Colony Capital, Inc. (“CLNY” and
together with its subsidiaries, the “Employer”), hereby enters into and agrees
to be bound by this General Waiver and Release of Claims (the “Release”).
Executive acknowledges that he is required to execute this Release in order to
be eligible for certain post-termination benefits (the “Post-Termination
Benefits”) as set forth in Section 4(c)(ii) of his Employment Agreement with
CLNY, dated ___________ _____, 2019 (the “Employment Agreement”). Unless
otherwise indicated, capitalized terms used but not defined herein shall have
the meanings specified in the Employment Agreement.


1.SEPARATION DATE.    Executive acknowledges and agrees that his separation from
Employer was effective as of        , 20XX ( the “Separation Date”).


2.WAGES FULLY PAID. Executive acknowledges and agrees that he has received
payment in full for all salary and other wages, including without limitation any
accrued, unused vacation or other similar benefits earned through the Separation
Date.


3.
EXECUTIVE’S GENERAL RELEASE OF CLAIMS.



(a)    Waiver and Release. Pursuant to Section 4(c)(ii) of the Employment
Agreement, and in consideration of the Post-Termination Benefits to be provided
to Executive as outlined in the Employment Agreement and this Release as set
forth herein, Executive, on behalf of himself and his heirs, executors,
administrators and assigns, forever waives, releases and discharges Employer,
its officers, directors, owners, shareholders and agents (collectively referred
to herein as, the “Employer Group”), and each of its and their respective
officers, directors, shareholders, members, managers, employees, agents,
servants, accountants, attorneys, heirs, beneficiaries, successors and assigns
(together with the Employer Group, the “Employer Released Parties”), from any
and all claims, demands, causes of actions, fees, damages, liabilities and
expenses (including attorneys’ fees) of any kind whatsoever, whether known or
unknown, that Executive has ever had or might have against the Employer Released
Parties that directly or indirectly arise out of, relate to, or are connected
with, Executive’s services to, or employment by the Company, including, but not
limited to (i) any claims under Title VII of the Civil Rights Act, as amended,
the Americans with Disabilities Act, as amended, the Family and Medical Leave
Act, as amended, the Fair Labor Standards Act, as amended, the Equal Pay Act, as
amended, the Employee Retirement Income Security Act, as amended (with respect
to unvested benefits), the Civil Rights Act of 1991, as amended, Section 1981 of
Title 42 of the United States Code, the Sarbanes-Oxley Act of 2002, as amended,
the Worker Adjustment and Retraining Notification Act, as amended, the Age
Discrimination in Employment Act, as amended, the Uniform Services Employment
and Reemployment Rights Act, as amended, the California Fair Employment and
Housing Act, as amended, and the California Labor Code, as amended, and/or any
other federal, state or local law (statutory, regulatory or otherwise) that may
be legally waived and released and (ii) any tort and/or contract claims,
including any claims of wrongful discharge, defamation, emotional distress,


19



--------------------------------------------------------------------------------





tortious interference with contract, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm. Executive acknowledges that if
the Equal Employment Opportunity Commission or any other administrative agency
brings any charge or complaint on his behalf or for his benefit, this Release
bars Executive from receiving, and Executive hereby waives any right to, any
monetary or other individual relief related to such a charge or complaint. This
Release, however, excludes (i) any claims made under state workers’ compensation
or unemployment laws, and/or any claims that cannot be waived by law, (ii)
claims with respect to the breach of any covenant (including any payments under
the Employment Agreement) to be performed by Employer after the date of this
Release, (iii) any rights to indemnification or contribution or directors’ and
officers’ liability insurance under the Employment Agreement, Indemnification
Agreement, any operative documents of the Company or any applicable law, (iv)
any claims as a holder of Company equity awards under the Company’s equity
incentive plans or as a holder of Fund Incentives; (v) any claims for vested
benefits under any employee benefit plan (excluding any severance plan and
including claims under the Consolidated Omnibus Budget Reconciliation Act of
1985) or any claims that may arise after the date Executive signs the Release;
and (vi) any claims with respect to the breach of any covenant of the Employer
or any of its controlled affiliates under the Purchase Agreement or the
operating agreement of CCOC in effect from time to time.


(b)    Waiver of Unknown Claims; Section 1542. Executive intends to fully waive
and release all claims against Employer; therefore, he expressly understands and
hereby agrees that this Release is intended to cover, and does cover, not only
all known injuries, losses or damages, but any injuries, losses or damages that
he does not now know about or anticipate, but that might later develop or be
discovered, including the effects and consequences of those injuries, losses or
damages. Executive expressly waives the benefits of and right to relief under
California Civil Code Section 1542 (“Section 1542”), or any similar statute or
comparable common law doctrine in any jurisdiction. Section 1542 provides:


Section 1542. (General Release-Claims Extinguished) A general release does not
extend to claims that the creditor or releasing party does not know or suspect
to exist in his or her favor at the time of executing the release and that, if
known by him or her, would have materially affected his or her settlement with
the debtor or released party.


Executive understands and acknowledges the significance and consequences of this
specific waiver of Section 1542 and, having had the opportunity to consult with
legal counsel, hereby knowingly and voluntarily waives and relinquishes any
rights and/or benefits which he may have thereunder. Without limiting the
generality of the foregoing, Executive acknowledges that by accepting the
benefits and payments offered in exchange for this Release, he assumes and
waives the risks that the facts and the law may be other than he believes and
that, after signing this Release, he may discover losses or claims that are
released under this Release, but that are presently unknown to him, and he
understands and agrees that this Release shall apply to any such losses or
claims.


(c)    Acknowledgement of ADEA Waiver. Without in any way limiting the scope of
the foregoing general release of claims, Executive acknowledges that he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (the “ADEA”) and that such waiver and release is knowing
and voluntary. This waiver and release does not govern


20



--------------------------------------------------------------------------------





any rights or claims that might arise under the ADEA after the date this Release
is signed by Executive. Executive acknowledges that: (i) the consideration given
for this Release is in addition to anything of value to which Executive
otherwise would be entitled to receive; (ii) he has been advised in writing to
consult with an attorney of his choice prior to signing this Release; (iii) he
has been provided a full and ample opportunity to review this Release, including
a period of at least twenty-one (21) days within which to consider it (which
will not be lengthened by any revisions or modifications); (iv) he has read and
fully understands this Release and has had the opportunity to discuss it with an
attorney of his choice; (v) to the extent that Executive takes less than
twenty-one (21) days to consider this Release prior to execution, he
acknowledges that he had sufficient time to consider this Release with counsel
and that he expressly, voluntarily and knowingly waives any additional time; and
(vi) Executive is aware of his right to revoke this Release at any time within
the seven (7)-day period following the date on which he executes this Release.
Executive further understands that he shall relinquish any right he has to Post-
Termination Benefits described in the Employment Agreement if he exercises his
right to revoke this Release. Notice of revocation must be made in writing and
must be received by [Name, Title], no later than 5:00 p.m. Pacific Time on the
seventh (7th) calendar day immediately after the day on which Executive executes
this Release.


4.NO CLAIMS BY EXECUTIVE. Executive affirms and warrants that he has not filed,
initiated or caused to be filed or initiated any claim, charge, suit, complaint,
grievance, action or cause of action against Employer or any of the other
Employer Released Parties (except to the extent allowed by Section 7 below).


5.NO ASSIGNMENT OF CLAIMS. Executive affirms and warrants that he has made no
assignment of any right or interest in any claim which he may have against any
of the Employer Released Parties.


6.ADVICE OF COUNSEL. Executive acknowledges: (a) that he has been advised to
consult with an attorney regarding this Release; (b) that he has, in fact,
consulted with an attorney regarding this Release; (c) that he has carefully
read and understands all of the provisions of this Release; and (d) that he is
knowingly and voluntarily executing this Release in consideration of the
Post-Termination Benefits provided under the Employment Agreement.


7.NO WAIVER OF CLAIMS RELATING TO PURCHASE AGREEMENT. For the avoidance of
doubt, the Executive does not waive any claims, demands, causes of actions,
fees, damages, liabilities and expenses (including attorneys’ fees) of any kind
whatsoever, whether known or unknown, that Executive has ever had or might have
against the Employer Released Parties that directly or indirectly arise out of,
relate to, or are connected with, the Purchase Agreement or the operating
agreement of CCOC in effect from time to time.


[remainder of page intentionally left blank]






21



--------------------------------------------------------------------------------






By his signature, Marc Ganzi hereby knowingly and voluntarily executes this
Release as of the date indicated below.




___________________________________
Marc Ganzi






Dated:___________________________




































































[Signature page to Marc Ganzi Release]


22



--------------------------------------------------------------------------------






Exhibit B


Form of Restrictive Covenant Agreement




Attached hereto.











--------------------------------------------------------------------------------








Execution Version
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (this “Agreement”), dated as of July 25,
2019, and effective as of the Effective Date (as defined below), is made by and
between Colony Capital, Inc., a Maryland corporation (“CLNY”), and Marc Ganzi
(“Executive”). CLNY, together with its Subsidiaries (which, following the
Effective Date, shall include DBH (as defined below) and its subsidiaries) is
hereinafter referred to as “the Company,” and where the context permits,
references to “the Company” shall include the Company and any successor to the
Company. Any capitalized term that is used but not otherwise defined in this
Agreement shall have the meaning set forth in the Purchase Agreement (as defined
below).


WHEREAS, Executive has on the date hereof entered into a Contribution and
Purchase Agreement with Colony Capital Acquisitions, LLC, a subsidiary of the
Company (the “Purchase Agreement”) pursuant to which his and his co-owners
interests in Digital Bridge Holdings, LLC (“DBH”) are being transferred to the
Company such that DBH will be a wholly owned subsidiary of the Company;


WHEREAS, Executive has also on the date hereof entered into an Employment
Agreement with CLNY (the “Employment Agreement”), which will become effective as
of the closing of the Purchase Agreement (the “Effective Date”), setting forth
the terms by which the Executive will be employed by Colony Capital Operating
Company, LLC or one of its subsidiaries (as applicable, the “Operating Entity”)
and will serve as a Managing Director of CLNY and Chief Executive Officer of the
Operating Entity’s digital realty platform;


WHEREAS, Executive (i) has been actively involved in the management of the
business of DBH and has thereby acquired significant experience, skill, and
confidential and proprietary information relating to the business and operation
of DBH and (ii) in the course of his participation in the business of DBH, has
also developed on behalf of DBH significant goodwill that is now a significant
part of the value of DBH;


WHEREAS, the Company desires to protect its investment in the assets, businesses
and goodwill of DBH to be acquired pursuant to the Purchase Agreement and,
accordingly, as a material condition to its willingness to enter into the
Purchase Agreement and consummate the transactions contemplated thereby, has
required that Executive agree to limit certain activities by Executive (as
contemplated hereby) that would compete with or otherwise harm such assets,
businesses or goodwill;


WHEREAS, as part of the consideration and inducement to CLNY to enter into the
Purchase Agreement and acquire such assets, businesses and goodwill, Executive
is willing to agree to enter into this Agreement and abide by such restrictions;
and


WHEREAS, the parties intend this Agreement to be in compliance with California
Business and Professions Code Section 16601 (“BPC Section 16601”) to the extent
that it is applicable, and further intend for it to be fully enforceable under
any applicable Law.









--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, terms and conditions set forth herein, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:


1.    Defined Terms. For purposes of this Agreement, the following terms have
the respective meanings set forth below:
(a)    “Business” means (x) the business of acquiring, originating and managing
(i) real estate-related debt and equity investments and (ii) debt and equity
investments focused on the intersection points of technology and hard assets
(the “Digital Realty Sector”); provided, that, for purposes of clarification,
the Business shall not include debt or equity investments in operating companies
primarily engaged in businesses outside of the real estate, or hospitality
industries or the Digital Realty Sector even though such businesses may own or
lease real property and (y) any alternative asset management business in which
more than 25% of the total capital committed is third party capital from passive
investors (which term shall exclude natural persons who are partners or
employees of the business and are actively engaged in the management of the
business) that advises, manages or invests the assets of funds or related
investment vehicles or separate accounts.
(b)    “Company Materials” means all Materials that Executive makes or
conceives, or has made or conceived, solely or jointly, during the period of
Executive’s retention by or employment with the Company, whether or not
patentable or registerable under copyright, trademark or similar statutes, which
(i) are related to the current or demonstrably (by expenditure of material
resources or material time spent by senior management) anticipated business or
activities of the Company (which includes any fund managed by the Company during
or prior to the period of Executive’s retention by or employment with the
Company); and (ii) are otherwise developed by Executive through the use of the
Company’s confidential information, equipment, software, or other facilities or
resources at a time during which Executive has been a consultant, or employee
(temporary or otherwise) of the Company. Notwithstanding the foregoing, Company
Materials shall not include any Materials conceived or made, solely or jointly,
by Executive in connection with the performance of Permitted Activities.
(c)    “Confidential Information” means information that is not generally known
to the public and that is or was used, developed or obtained by Executive (in
his capacity as a member or employee of the Company); provided, however,
Confidential Information will not include any information that is generally
available to the public or within the industry prior to the date Executive
proposes to disclose or use such information. For the avoidance of doubt,
“Confidential Information” does not include (x) information concerning
non-proprietary business or investment practices, methods or relationships
customarily employed or entered into by comparable business enterprises, (y) the
identity of investors and their investment practices, methods and relationships,
financing sources or capital market intermediaries and (z) information that is
used, developed or obtained by Executive exclusively in connection with the
performance of Permitted Activities.
    (d)    “Inventions” means any inventions, improvements, developments, ideas
or discoveries whether patentable or unpatentable, that meets any one of the
following criteria: (i) relates at the time of conception or reduction to
practice to: (A) the business, projects or products of the Company, or to the
utilization thereof; or (B) the actual or demonstrably anticipated research or
development of the Company; (ii) results from any work performed directly or
indirectly by Executive for the Company; or (iii) results, at least in part,
from Executive’s use of the Company’s time, equipment,







--------------------------------------------------------------------------------





supplies, facilities or trade secret information; provided, however, that
Inventions shall not include (x) any Invention which qualifies fully under the
provisions of California Labor Code Section 2870 (a copy of which is attached as
Exhibit 1), including any idea or invention which is developed entirely on
Executive’s own time without using the Company’s equipment, supplies, facilities
or trade secret information, and which is not related to the business (either
actual or demonstrably anticipated), and which does not result from work
performed for the Company and (y) inventions, improvements, developments, ideas
or discoveries conceived or reduced to practice by Executive exclusively in
connection with the performance of Permitted Activities.
(e)    “Materials” means all articles, reports, documents, memoranda, notes,
other works of authorship, data, databases, discoveries, designs, developments,
ideas, creative works, improvements, inventions, know-how, processes, computer
programs, software, source code, techniques and useful ideas of any description
whatsoever (or portions thereof).
(f)    “Permitted Activities” means each of the activities described in Section
2 hereof.
(g)    “Person” means any individual, company, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization or government or any agency or political
subdivision thereof.
(h)    “Restricted Period” means the period commencing on the Effective Date and
ending on the first anniversary of the termination of Executive’s employment
with the Company; provided that the Restricted Period shall immediately cease if
Executive’s termination of employment is either by the Company without Cause, by
Executive for Good Reason or by either the Company or Executive following a
Change in Control (in each case, such capitalized term used herein as defined in
the Employment Agreement).
(i)    “Restricted Territory” means (i) any of Austria, Belgium, China, Czech
Republic, Denmark, England, Finland, France, Germany, Hungary, Ireland, Italy,
Japan, Monaco, Netherlands, Norway, Poland, Portugal, Scotland, South Korea,
Spain, Sweden, Switzerland and the United States, (ii) any state in the United
States and/or other country listed in clause (i) and (iii) any other
jurisdiction in which the Company or its subsidiaries engages in Business in any
material respect.
2.    Permitted Activities. Notwithstanding anything set forth herein to the
contrary, nothing contained herein shall prohibit Executive from:
(a)    engaging in the Personal Activities (as defined in the Employment
Agreement);
(b)    owning, directly or indirectly, solely as an investment, securities of
any such Person which are traded on any national securities exchange or NASDAQ
if Executive (A) is not a controlling person of, or a member of a group which
controls, such Person; and (B) does not, directly or indirectly, own five
percent (5%) or more of any class of securities of such Person;
(c)    managing any capital accounts, or exercising any of the rights and
obligations with respect to any assets or liabilities related to DBH that are
retained by Executive and not transferred to the Company pursuant to the
Purchase Agreement (including, for the avoidance of doubt, maintaining direct or
indirect equity interest ownership in the DBH Legacy Investments);







--------------------------------------------------------------------------------





(d)    (x) providing services to, and complying with his time and attention
commitments to, the DBH Legacy Investments, (y) taking actions with respect to
follow-on investments to the investments described in clause (x) or (z) taking
actions with respect to the refinancing or restructuring of the investments
described in clause (x);
(e)     making passive investments in private equity funds, mutual funds, hedge
funds and other managed accounts (provided that such funds or accounts do not
have a primary investment strategy, as set forth in the applicable fund’s or
account’s published statement of its primary investment strategy, of investments
in real estate-related debt and equity investments or in the Digital Realty
Sector);
(f)    making any passive investment (or group of related passive investments)
of less than $20 million in private equity funds, mutual funds, hedge funds and
other managed accounts that have a primary investment strategy, as set forth in
the applicable fund’s or account’s published statement of its primary investment
strategy, of investments in real estate-related debt and equity investments or
in the Digital Realty Sector; or
(g)    making investments in private companies that are (x) not engaged in the
real estate or hospitality industries or in the Digital Realty Sector, (y) do
not predominantly make investments in real estate-related debt and equity
instruments or in the Digital Realty Sector and (z) do not make investments
similar to those made by CLNY and the OP or DBH equal to the lesser of (A) 5% of
the outstanding equity securities of such private company and (B) $30 million
per company or group of affiliated companies operating as part of one business.
3.    Non-Competition. Executive shall not, during the Restricted Period,
directly or indirectly, in any manner within the Restricted Territory: (i)
engage in the Business (other than through the Company and its Affiliates); (ii)
render any services as an employee, officer, director or consultant to any
Person (other than the Company) engaged in the Business; or (iii) make an
investment in a Person engaged in the Business as a partner, shareholder,
principal, member or other owner of equity interests (or securities convertible
into or exercisable for, equity interests); provided, however, nothing contained
in this Agreement shall restrict Executive from (x) engaging in any activity
that he determines in good faith is in furtherance of the interests of the
Company in the performance of his duties for the Company and/or (y) engaging in
any Permitted Activity. In addition, nothing herein shall prohibit Executive
from providing services to an entity engaged in the Business if Executive’s
services are solely limited to a unit, division, or subsidiary of such entity
which does not engage in the Business and Executive does not provide services
directly or indirectly to, or with respect to, the Business.
4.    Non-Solicitation. Except as necessary, appropriate or desirable to perform
his duties to the Company during his employment, Executive shall not during the
Restricted Period, without CLNY’s prior written consent, (i) directly or
indirectly, on his own behalf or for any other Person, knowingly (A) solicit or
induce any officer, director, employee or independent contractor of the Company
who is a natural person that provides consulting or advisory services with
respect to sourcing or consummating financings or investments, in either case to
terminate his or her relationship with the Company, or (B) hire any such
individual whom Executive knows left the employment of the Company during the
previous 12 months or (ii) directly or indirectly, on his own behalf or for any
other Person, solicit or induce any investors to terminate (or diminish in any
material respect) his, her or its relationship with the Company. For the
avoidance of doubt, identification or doing business with or







--------------------------------------------------------------------------------





co-investing with any limited partners, investors, financing sources or capital
markets intermediaries with regard to activity that is not prohibited by Section
3 above shall not be deemed to be a breach of this Section 4 or otherwise.
Executive shall not be in violation of this Section 4 by reason of providing a
personal reference for any officer, director or employee of the Company or
soliciting individuals for employment through a general advertisement not
targeted specifically to officers, directors or employees of the Company.
5.    Confidential Information. At all times on and following the Effective
Date, Executive shall not disclose or use for his benefit or the benefit of
others, except in connection with the business and affairs of the Company or any
of its Affiliates, any Confidential Information except to the extent that (i)
such disclosure or use is related to, necessary, appropriate or desirable in
connection with Executive’s performance of his duties to the Company or (ii) is
related to any good faith dispute between Executive and the Company or any of
its Affiliates or otherwise in connection with any action by Executive to
enforce his rights or defend his actions under this Agreement, the Purchase
Agreement, the Employment Agreement or any other agreement with the Company or
any of its Affiliates. Nothing contained herein shall preclude Executive from
disclosing Confidential Information to his immediate family and personal legal
and financial advisor(s), provided that Executive informs such family member(s)
and/or advisor(s) that the information is confidential in nature and receives
reasonable assurances that the family member(s) and/or advisor(s) shall not
disclose such information except as required by Law or by any Governmental
Authority with apparent jurisdiction over such Person. Nothing in this Agreement
shall be construed to prevent Executive from complying with applicable Law, or
disclosing information pursuant to the Order of a Governmental Authority,
provided that such compliance does not in Executive’s reasonable judgment exceed
the extent of disclosure required by such Law or Order. Executive shall, to the
extent legally permitted, promptly provide written notice of any such Order to
an authorized officer of the Company after receiving such Order and reasonably
cooperate (at the Company’s sole cost and expense) with any efforts of the
Company to seek a protective order or other measure to protect the
confidentiality of such information.
6.    Mutual Non-Disparagement.
(a)    At all times on and following the Effective Date, Executive shall refrain
from making any disparaging statements about the Company or any of its present
or (to the extent such Persons serve in such capacity during Executive’s
employment with the Company) future officers, directors, and, in their capacity
as such, employees to any third Persons, including, without limitation, to any
press or other media, except (i) to the extent required by Law or legal process,
by any Governmental Authority with apparent jurisdiction or applicable
securities considerations, (ii) related to any good faith litigation or similar
proceeding between Executive and the Company or any of such officers or
directors or otherwise in connection with any good faith litigation or similar
proceeding or other efforts by Executive to enforce his rights or defend his
actions under this Agreement, the Purchase Agreement, the Employment Agreement
or any other agreement with the Company or any of such officers or directors or
(iii) for the making of any critical remarks about any such Person in connection
with any analyses made or opinions expressed in the ordinary course of his
duties to the Company during his employment therewith.
(b)    At all times on and following the Effective Date, the directors and
senior executive officers of the Company shall not make, or cause to be made by
the Company, any disparaging or negative statements about Executive to any third
Persons, including, without limitation, to any press







--------------------------------------------------------------------------------





or other media, except (i) to the extent required by Law or legal process, by
any Governmental Authority with apparent jurisdiction or applicable securities
considerations, (ii) related to any good faith litigation or similar proceeding
between Executive and the Company or otherwise in connection with any good faith
litigation or similar proceeding by Executive to enforce his rights or defend
his actions under this Agreement, the Purchase Agreement, the Employment
Agreement or any other agreement with the Company or (iii) for the making of any
critical remarks about Executive in connection with any analyses made or
opinions expressed in the ordinary course of their respective duties to the
Company during their employment therewith.
7.    Intellectual Property.
(a)    Executive agrees that all Company Materials shall be deemed “work made
for hire” by the Company as the “author” and owner to the extent permitted by
United States copyright Law. To the extent (if any) that some or all of the
Company Materials do not constitute “work made for hire,” Executive hereby
irrevocably assigns to the Company for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, all right, title and
interest in and to such Company Materials (including without limitation any and
all copyright rights, patent rights and trademark rights and goodwill associated
therewith). The provisions of this paragraph will apply to all Company Materials
which are or have been conceived or developed by Executive, solely or jointly,
whether or not further development or reduction to practice may take place after
the termination of Executive’s employment or retention, by the Company.
(b)    Executive further agrees that he will execute and deliver to CLNY any and
all further documents or instruments and do any and all further acts which the
Company reasonably requests in order to perfect, confirm, defend, police and
enforce the Company’s intellectual property rights, and hereby grants to the
officers of the Company an irrevocable power of attorney, coupled with interest,
to such end. Executive shall be promptly reimbursed by the Company for all costs
and expenditures incurred in connection with any cooperation referenced in this
Section 7(b).
8.    Injunctive Relief; Other Remedies. The parties agree that the remedy at
Law for any breach of this Agreement is and will be inadequate, and in the event
of a breach or threatened breach (x) by Executive of the provisions of Sections
3, 4, 5, 6, or 7 of this Agreement or (y) by the Company of the provisions of
Section 6 of this Agreement, Company or Executive, respectively, shall be
entitled to seek an injunction restraining other party from the conduct which
would constitute a breach of this Agreement. Nothing herein contained shall be
construed as prohibiting either party from pursuing any other remedies available
to it or them for such breach or threatened breach, including, without
limitation, specific performance and/or the recovery of damages.







--------------------------------------------------------------------------------





9.    Reasonableness and Enforceability of Covenants.
(a)    The recitals to this Agreement are incorporated herein by this reference.
The parties hereto acknowledge and agree with such recitals, and further agree
that the value of the consideration paid by the Company in connection with the
Purchase Agreement is substantial and that preservation of the confidential and
proprietary information, goodwill, stable workforce, and client and customer
relations of the Company is a material part of the consideration being provided
in connection with the transactions contemplated by the Purchase Agreement.
(b)    The parties expressly agree that the character, duration and geographical
scope of the restrictive covenants of this Agreement are reasonable in light of
the circumstances as they exist on the date upon which this Agreement has been
executed, including, but not limited to, Executive’s material economic interest
in and importance within DBH and it businesses, and Executive’s position of
confidence and trust as a stockholder of CLNY.
(c)    Executive acknowledges that, (i) in connection with the transactions
contemplated by the Purchase Agreement, the Company will be vested with the
goodwill of, and will directly or indirectly carry on, the business of DBH; (ii)
the restrictive covenants and the other agreements contained herein
(collectively, the “Restrictive Covenants”) are an essential part of this
Agreement and the transactions contemplated by the Purchase Agreement; (iii) the
transactions contemplated by the Purchase Agreement are designed and intended to
qualify as a sale (or other disposition) by Executive within the meaning of BPC
Section 16601; and (iv) the covenants contained in this Agreement are intended
to be and would be enforceable under BPC Section 16601. Executive and the
Company agree not to challenge the enforceability of the covenants (and the
limitations and qualifications included as part thereof) contained in this
Agreement.
(d)    Executive agrees to be bound by the Restrictive Covenants and the other
agreements contained in this Agreement to the maximum extent permitted by Law,
it being the intent and spirit of the parties that the Restrictive Covenants and
the other agreements contained herein shall be valid and enforceable in all
respects, and, subject to the terms and conditions of, and limitations and
qualifications included in, this Agreement.
10.    Acknowledgements. Executive acknowledges that (i) his work for the
Company will continue to give him access to the confidential affairs and
proprietary information of the Company; (ii) the agreements and covenants of
Executive contained in this Agreement are essential to the business and goodwill
of the Company; and (iii) CLNY would not have entered into the Employment
Agreement but for the covenants and agreements set forth herein.
11.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
entered into and to be performed entirely within such state.
12.    Notices. All notices, requests, demands and other communications required
or permitted hereunder must be made in writing and will be deemed to have been
duly given and effective: (a) on the date of delivery, if delivered personally;
(b) on the earlier of the fourth day after mailing or the date of the return
receipt acknowledgment, if mailed, postage prepaid, by certified or registered
mail,







--------------------------------------------------------------------------------





return receipt requested; (c) on the date of transmission, if sent by facsimile;
or (d) on the date of requested delivery if sent by a recognized overnight
courier:
If to the Company:
Colony Capital, Inc.

515 South Flower Street, 44th Floor
Los Angeles, CA 90071
Attention: Chief Executive Officer
General Counsel    


If to Executive:
to the last address of Executive

in the Company’s records specifically identified for notices under this
Agreement
or to such other address as is provided by a party to the other from time to
time.
13.    Survival. The representations, warranties and covenants of Executive and
the Company contained in this Agreement will survive any termination of
Executive’s employment with the Company through the end of the Restricted
Period.
14.    Amendment; Waiver; Termination. No provision of this Agreement may be
amended, modified, waived or discharged unless such amendment, modification,
waiver or discharge is agreed to in writing and signed by Executive and CLNY. No
waiver by either party hereto at any time of any breach by the other party
hereto of compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time. This
Agreement and the transactions contemplated herein shall terminate automatically
without any further action by any party upon the termination of the Purchase
Agreement pursuant to Article IX thereof.
15.    Severability. Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographic and temporal scope and in
all other respects. If any term or provision of this Agreement is determined to
be invalid or unenforceable in a final court or arbitration proceeding, (A) the
remaining terms and provisions hereof shall be unimpaired and (B) to the extent
permitted by applicable Law, the invalid or unenforceable term or provision
shall be deemed replaced by a term or provision that is valid and enforceable
and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.
16.    Arbitration. Except as otherwise set forth in Section 8, any dispute or
controversy arising under or in connection with this Agreement that cannot be
mutually resolved by the parties hereto shall be settled exclusively by
arbitration in Los Angeles, California before a panel of three neutral
arbitrators, each of whom shall be selected jointly by the parties, or, if the
parties cannot agree on the selection of the arbitrators, as selected by the
American Arbitration Association. The commercial arbitration rules of the
American Arbitration Association (the “AAA Rules”) shall govern any arbitration
between the parties, except that the following provisions are included in the
parties’ agreement to arbitrate and override any contrary provisions in the AAA
Rules:







--------------------------------------------------------------------------------





(a) The agreement to arbitrate and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of
California, without regard to conflict or choice of law rules;
(b)    The California Arbitration Act shall govern the arbitration, the
agreement to arbitrate, and any proceedings to enforce, confirm, modify or
vacate the award;
(c)    The arbitrators shall apply California law;
(d)    Any petition or motion to modify or vacate the award shall be filed in a
Superior Court in California (the “Court”);
(e)    The award shall be written, reasoned, and shall include findings of fact
as to all factual issues and conclusions of law as to all legal issues;
(f)     Either party may seek a de novo review by the Court of the conclusions
of law included in the award and any petition or motion to enforce, confirm,
modify or vacate the award; and
(g)     The arbitration shall be confidential. Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.
The parties hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the terms of this Agreement.
Each party shall bear its own legal fees and out-of-pocket expenses incurred in
any arbitration hereunder and the parties shall share equally all expenses of
the arbitrators; provided, that, the arbitrator shall have the same authority to
award reasonable attorneys’ fees to the prevailing party in any arbitration as
part of the arbitrator’s award as would be the case had the dispute or
controversy been argued before a court with competent jurisdiction.
[remainder of page intentionally left blank]





























--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


COLONY CAPITAL, INC.
By: __/s/ Mark M. Hedstrom_________
Name: Mark M. Hedstrom
Title: Executive Vice President, Chief Financial Officer and Chief Operating
Officer






EXECUTIVE
/s/ Marc Ganzi______________________
Marc Ganzi




































[Signature Page to Marc Ganzi Restrictive Covenant Agreement]











--------------------------------------------------------------------------------









Exhibit 1


California Labor Code Section 2870


(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an
invention that the employee developed entirely on his or her own time without
using the employer's equipment, supplies, facilities, or trade secret
information except for those inventions that either:


(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


(2) Result from any work performed by the employee for the employer.


(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.









--------------------------------------------------------------------------------






Exhibit C


Equity Award Term Sheet




Attached hereto.













--------------------------------------------------------------------------------







Execution Version


MARC GANZI NEW-HIRE LTIP UNIT AWARD TERM SHEET
# LTIP Units1
10,000,000
Grant Date
Upon Mr. Ganzi’s commencement of employment with CLNY, subject to approval by
the Board of Directors.
Time-Based Vesting
Except as described below, Mr. Ganzi must be continuously employed by CLNY until
the date that the performance condition is satisfied, and the LTIP units shall
be forfeited immediately upon his termination of employment, unless (i) prior to
termination, the performance-vesting condition has been satisfied or (ii) there
has been a “Qualifying Termination,” as described below.
Dividends
Dividends are only payable once the LTIP units vest; they do not accumulate
prior to vesting.
Performance-Based Vesting
The LTIP units will vest based on the achievement of CLNY’s common stock closing
at or above $10.00 during regular trading on the NYSE stock exchange over any 90
consecutive trading days (the “performance test”) during the period commencing
on the grant date and ending on the fifth anniversary of the grant date (the
“performance period”). Once the LTIP units vest, they will not become unvested
regardless of whether CLNY’s stock price subsequently drops below $10.00.
Expiration
Absent a Qualifying Termination, the LTIP units shall be forfeited on the
earlier of a termination of employment and the end of the performance period.
Effect of a Qualifying Termination
A “Qualifying Termination” occurs if, prior to the end of the performance
period, there is a termination of Mr. Ganzi’s employment by CLNY without Cause,
by Mr. Ganzi with Good Reason, or due to Mr. Ganzi’s death or Disability.* In
such case, the LTIP units will remain outstanding and eligible to vest pro rata
if the performance test is achieved during the two-year period following the
termination date (including upon a CIC during such period) (but not past the
original expiration date). Proration will be calculated based on the number of
days of employment during the performance period plus an additional 365 days
(but not to exceed the total number of days in the performance period).
Change in Control and CLNY does not continue as surviving corporation
If the CIC price is ≥ $10.00, 100% of the LTIP units will vest upon the CIC. If
CIC price is equal to or greater than $8.00 but less than $10.00, 25% of the
LTIP units will vest.
Book-up
The Company will maintain capital accounts in accordance with the Treasury
Regulations under Section 704(b) and allocate adjustments to the capital
accounts (for any “book-up” events) as required by such regulations.



* Defined terms will have the same definitions provided for such terms in Mr.
Ganzi’s employment agreement.








____________________________
1At Mr. Ganzi’s election, to be made no later than the earlier of (i) five
business days prior to closing and (ii) June 30, 2019, RSUs will be granted
instead of LTIP units.







